Citation Nr: 0126647	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
residuals of a right elbow dislocation, initially rated as 
zero percent disabling.

2.  Entitlement to a higher (compensable) rating for nerve 
damage of the right arm and hand, initially rated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1986 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that granted service 
connection for residuals of a right elbow dislocation, and 
assigned a zero percent evaluation under Diagnostic Code 
5211, effective from May 1999; and granted service connection 
for decreased sensation, right ulnar nerve distribution, and 
assigned a zero percent evaluation under Diagnostic Code 
8711, effective from May 1999.  The veteran submitted a 
notice of disagreement in March 2000, and the RO issued a 
statement of the case in April 2000.  The veteran submitted a 
substantive appeal in April 2000.  The veteran testified 
before the undersigned member of the Board in August 2001.



FINDINGS OF FACT

1.  Residuals of a right elbow dislocation are manifested 
primarily by complaints of pain that produce some functional 
impairment during flare-ups; and limitation of flexion to 140 
degrees, without additional limitation of motion due to 
functional factors, X-ray evidence of arthritis, or nonunion 
of the ulna.

2.  Nerve damage to the right arm and hand produces mild 
incomplete paralysis; moderate or severe incomplete paralysis 
is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for 
residuals of a right elbow dislocation are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5206, 5207, 5211 (2001).

2.  The criteria for an initial (compensable) rating of 10 
percent for nerve damage of the right arm and hand are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran dislocated his 
right elbow while wrestling in August 1988.  The examiner 
noted a probable small chip fracture at or near the head of 
the radius.  After closed reduction of the right elbow, no 
fracture was seen and alignment was noted as "good".

Service medical records dated in September 1988 reflect that 
the range of motion of the right elbow was from 30 degrees to 
110 degrees.  Neurovascular examination was intact.

The veteran underwent a VA examination in June 1999.  He 
complained of pain and numbness in the right arm and swelling 
in his hands.  He reported on and off swelling of the hands.  
He reported flare-ups 10 to 15 times per month in the right 
elbow, lasting the whole day, and not being able to do 
anything with the right hand during such flare-ups.  He 
related that lifting weights, hammering, and throwing 
activities aggravated the pain; rest decreased the pain to 
some extent.  He reported using a right elbow brace on 
occasion when needed; he was not using a brace at the 
examination.  He reported having pain in the right elbow, and 
being right-handed.

Upon examination, flexion of the right elbow was 140 degrees; 
extension was zero degrees; right shoulder flexion was 180 
degrees; abduction was 90 degrees; internal rotation was 90 
degrees; external rotation was 90 degrees.  No pain was 
expressed during the range of motion.  There was no 
tenderness and no edema.  The examiner noted pain in the 
right elbow, and that the veteran was unable to do anything 
with his right upper extremity during flare-ups.  X-rays 
revealed no bone or joint abnormality, and an incidental 
finding of nonunion near the medial humeral condyle, which 
was a normal variant.  The diagnosis was status-post 
dislocation of the right elbow.

The veteran underwent a VA peripheral nerves examination in 
June 1999.  He reported decreased sensation in the right 
ulnar aspect of the forearm and in the little finger.  He 
related that lifting weights or throwing activities increased 
the pain.  Upon examination, there was no muscle wasting or 
atrophy; he had decreased sensation in the right ulnar nerve 
distribution.  Findings of EMG testing and nerve conduction 
velocities were reported as normal.  The diagnosis was 
decreased sensation in the right ulnar nerve distribution 
secondary to status-post right elbow dislocation.

A January 2000 RO rating decision granted service connection 
for posteromedial dislocation, right elbow, and assigned a 
zero percent evaluation under Diagnostic Code 5211, effective 
from May 1999; and granted service connection for decreased 
sensation, right ulnar nerve distribution, and assigned a 
zero percent evaluation under Diagnostic Code 8711, effective 
from May 1999.

Testimony of the veteran at a hearing in August 2001 was to 
the effect that he was ambidextrous; and that he wrote with 
his left hand, but used his right hand for every other task.  
He testified that he had tingling in his fourth and fifth 
digits.  He described working as a heating-and-air service 
technician, with wires in confined spaces, and with lots of 
twisting of his fingers.  He testified that his fingers 
sometime went numb and gave out on him, and when this 
happened he basically had to rest.  He also testified that he 
had a shooting pain through his elbow and into his fingers, 
as well as up to his shoulder.  He testified that the grip in 
his hand was not as strong as it used to be, and that his 
hand swelled a few times a month and his elbow locked.  He 
testified that his symptoms were progressively getting worse, 
and that only a surgical procedure could possibly help him.
 
Statements of the veteran in the claims folder are to the 
effect that he was on constant anti-inflammatory and pain 
medication, and that he had severe loss of strength in his 
right arm and hand.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the statement of the case.
The statement of the case contained the criteria for higher 
evaluations.  He has been afforded examinations that contain 
sufficient information to decide the claims.  The veteran has 
had an opportunity to testify before the Board.  The duty to 
assist requirements of the new law and implementing 
regulations appear to have been complied with.  See 
38 U.S.C.A. § 5103A.  The veteran has not argued to the 
contrary.  The RO appears to have sought all reported 
treatment records, and there do not appear to be outstanding 
records. 

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claims under the new regulations.


C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claims for increased ratings, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in VA's Schedule for 
Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.


(1)  Residuals of a Right Elbow Dislocation 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Full flexion of the elbow is from zero to 145 degrees.  
38 C.F.R. § 4.71, Plate I.

A compensable level of limitation of motion exists where 
flexion of the forearm is limited to 100 degrees or less, or 
where extension of the forearm is limited to 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 
(2001).

The evidence reflects that the veteran has complained of 
persistent right elbow pain, and that lifting weights and 
hammering aggravates the pain.  Pain may provide a basis for 
a compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  These symptoms would reportedly make it 
difficult for him to use his right upper extremity during 
flare-ups.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.

At the June 1999 examinations, one examiner noted that the 
veteran's range of motion in his right elbow was from zero 
degrees of extension to 140 degrees of flexion.  That is far 
greater range of motion than required for a 10 percent rating 
under Diagnostic Codes 5206 and 5207; in fact, his range of 
motion is only slightly less than normal (0-145 degrees).  

At the time of examination, there was no pain on movement of 
the right elbow.  Therefore, even acknowledging that the 
veteran, at times, experiences pain in the right elbow, this 
does not cause additional functional impairment-in the way 
of limitation of motion-so as to warrant a compensable rating 
under Diagnostic Codes 5206 and 5207.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 4.59 (2001).

Although the examiner reported that the veteran would have no 
use of the right upper extremity during exacerbations.  The 
veteran has reported that flare ups occur nearly 10 to 15 
times per month.  However, there have been no documented 
flare-ups since the effective date of the grant of service 
connection.  Therefore the provisions of 38 C.F.R. § 4.40, 
4.45 cannot serve as the basis for a compensable evaluation 
for any period since the effective date of the grant of 
service connection.

X-ray examinations have failed to reveal nonunion of the 
ulna, such as is required for a compensable evaluation under 
Diagnostic Code 5211.

The findings do not support the assignment of a compensable 
disability rating under any applicable diagnostic code.  In 
this regard the evidence is not in equipoise, but is against 
a higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107.

Nor does the evidence raise the question of entitlement to an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(1).  The veteran 
testified that he continued to work with aches and pains, and 
there was no report or documentation of recent 
hospitalizations.

Accordingly, a compensable rating for residuals of a right 
elbow dislocation is not warranted for any period since the 
effective date of the grant of service connection.

(2)  Nerve Damage of the Right Arm and Hand

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 
8716.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the ulnar nerve is indicated when there 
is "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; and flexion of 
wrist is weakened.  38 C.F.R. § 4.124a, Codes 8516, 8616, 
8716.

The reports of the VA examinations in June 1999 do not 
indicate the presence of significant neurological deficits.  
Records show that the veteran complained of numbness and 
tingling in the fourth and fifth digits of the right hand, 
due presumably to the status-post right elbow dislocation.  
There was no muscle wasting or atrophy.  The medical evidence 
of record also reflects a diagnosis of decreased sensation in 
the right ulnar nerve distribution, although EMG testing and 
nerve conduction velocities were normal.
 
Testimony of the veteran was to the effect that his fingers 
sometimes went numb and gave out on him, and interfered at 
times with his ability to perform his work.  He also 
testified to a loss of strength in the grip of his right 
hand.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 8516.  Although the right hand demonstrates 
movement and is not paralyzed, the medical evidence shows 
that the nerve damage to the right arm and hand produces some 
impairment including sensory loss.

The overall evidence does not reveal more than mild 
incomplete paralysis of the right ulnar nerve. The evidence 
does not show flexor contraction, or neurological deficits 
producing more than mild incomplete paralysis.  The evidence 
does not show moderate or severe incomplete paralysis of the 
ulnar nerve or a "griffin claw" deformity, or other 
manifestations of complete paralysis.

The normal nerve testing shows that his incomplete paralysis 
is not more than mild.

There is no evidence in the record that the nerve damage of 
the right arm and hand presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  Again, the veteran 
testified that he continued working, and there is no report 
or documentation of recent hospitalizations.  Such 
circumstances are neither shown nor alleged.

Accordingly, an initial rating of 10 percent is warranted for 
nerve damage of the right arm and hand, beginning with the 
effective date of the grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


ORDER

An initial (compensable) rating for residuals of a right 
elbow dislocation is denied.

An initial rating of 10 percent is granted for nerve damage 
of the right arm and hand, effective the date of the grant of 
service connection.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

